DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 20130303892) in view of Shimada (US 20090187288).

a multiple-degree freedom arm (104, figs. 1&2; sec 0020; multiple degree of freedom arm or instrument 104 or catheter 202; sec 0031, 0032) which can be mounted with a medical instrument (sensors, tracking, navigation systems, end effector, etc; fig. 2; sec 0033, 0034, 0043);
a memory configured to retain (see prior art sec abstract, 0006, 0025, 0027, 0044, 0070; i.e. the processor before or during a procedure records anatomical passage ways of the instrument, which passage way includes an orifice for inserting a medical instrument) an insertion port position (orifice, sec 0031) indicating a spatial position (i.e. XYZ, sec 0031) of an insertion port for inserting the medical instrument, mounted in the multiple-degree freedom arm, into a human body (figs 1, 2; sec 0031, 0033, 0034, 0043); and 
a controller (controller system 116; sec 0031) configured to determine an insertion posture (the controller controls the motors to move the links of the medical instrument in XYZ space to the determined insertion posture, the medical instrument can be inserted in three degrees of linear motion i.e. to coincide with the linear  X or Y or Z or axis or lines or a combination thereof of the XYZ axes; sec 0031sec 0031) of the medical instrument so as to cause an extended line of a major axis (medical instrument can be inserted in three degrees of linear motion i.e. either linear in the X or Y or Z or combined; sec 0031) of the medical instrument to pass through the spatial position indicated by the insertion port position (the medical instrument or manipulator has links controlled by motors to take different postures in XYZ space such that the controller can insert the medical instrument into the orifice or insertion port in three degrees of linear motion, sec 0031; figs. 1, 2), and configured to move the multiple-degree freedom arm the controller controls the motors to move the links of the medical instrument in XYZ space to the determined insertion posture; sec 0031).
Zhao mentioned a display, but did not particularly indicate that the display was a touch panel display.  However Shimada teaches of:
a touch panel display 17a (figs. 1-52; sec 0063-0065) configured to receive an instruction by a user (sec 0064, 0065); and 
a controller (15 A&B, fig. 1) configured to determine an insertion posture of a medical instrument (11, sec 0064) so as to cause an extended line of a major axis of the medical instrument to pass through a spatial position indicated by the insertion port position (figs 4a&b; sec 0064, 0071-0074, 0076), and configured to move a multiple-degree freedom arm (sec 0077-0081) to the determined insertion posture based on the instruction of the user via the touch panel (sec 0064, 0065, 0084-0097).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Zhao as taught by Shimada for the purpose or versatility e.g. to be able to use a touch panel and other input devices to not only view images of an operation site (as in Zhao), but to also control a robotic device using the touch panel and other input devices.  
Regarding claim 2, Zhao et al discloses the medical manipulator according to Claim 1, wherein the medical instrument includes a shaft portion (catheter 202; sec 0031, 0032) which is inserted into the human body; and 
wherein the controller is configured to determine the insertion posture so as to cause a major axis of the shaft portion of the medical instrument to be coincided on a straight line connecting a spatial position designated by the user and the insertion port position (the controller controls the motors to move the links of the medical instrument in XYZ space to the determined insertion posture, the medical instrument can be inserted in three degrees of linear motion i.e. to coincide with the linear  X or Y or Z or axis lines or a combination thereof; sec 0031sec 0031).
Regarding claim 3, Zhao et al discloses the medical manipulator according to claim 1, wherein the memory is configured to retain an insertion direction corresponding to the insertion port position (see prior art sec abstract, 0006, 0025, 0027, 0044, 0070; i.e. the processor before or during a procedure records anatomical passage ways of the instrument, which passage way includes an orifice for inserting a medical instrument);
the medical instrument including a shaft portion which is inserted into the human body (catheter 202; sec 0031, 0032); and
wherein the controller is configured to determine the insertion posture so as to cause the insertion direction and a direction of the major axis of the shaft portion of the medical instrument to coincide with each other (the controller controls the motors to move the links of the medical instrument in XYZ space to the determined insertion posture, the medical instrument can be inserted in three degrees of linear motion i.e. to coincide with the linear  X or Y or Z or axis or lines or a combination thereof of the XYZ axes; sec 0031sec 0031).
Regarding claim 4, Zhao et al discloses the medical manipulator according to claim 1, further comprising:
a master arm (112, fig. 1) configured such that an operator instructs the multiple-degree freedom arm 102 to make a movement of the medical instrument (sec 0020, 0021); and
wherein the controller is configured to cause the multiple-degree freedom arm to follow an operation of the master arm (sec 0020, 0021). 
end portion of 104, fig. 1) of the medical instrument to spatial coordinates (i.e. XYZ, sec 0031) instructed by the operation of the master arm 112 while maintaining a state where the medical instrument passes through the insertion port position (fig. 1; sec 0020, 0021).
Regarding claim 6, Zhao et al discloses the medical manipulator according to claim 4, wherein the controller is configured to move a distal end portion (104, fig. 1) of the medical instrument to spatial coordinates (i.e. XYZ, sec 0031)instructed by the operation of the master arm (112, fig. 1) while maintaining a state where the medical instrument passes through the insertion port position (fig. 1) and an insertion amount of the medical instrument with respect to the insertion port position does not exceed a maximum insertion amount (an insertion amount of the medical instrument 104 with respect to the insertion port position does not exceed a maximum insertion amount is shown fig. 1 shows sec 0020, 0021).
Regarding claim 7, Zhao et al discloses the medical manipulator according to claim 2, further comprising:
an input device 116 configured to receive an instruction for determining the insertion posture from the user [unit 116 receives an instruction for determining the insertion posture from the user (s); sec 0020, 0021, 0028].
Regarding claim 8, Zhao as modified by Shimada discloses the medical manipulator according to claim 1, 
wherein the controller is configured to notify, on the touch panel display, a completion of the movement of the insertion posture (surgeon is notified and able to see on screen a completion of the movement of the insertion posture; sec 0026, 0027).
the controller controls the motors to move the links of the medical instrument in XYZ space to the determined insertion posture, the medical instrument can be inserted in three degrees of linear motion i.e. the controller can control the multiple-degree freedom arm such that a position and posture of the medical instrument is aligned with the insertion posture; sec 0031sec 0031).
Regarding claim 10, Zhao et al discloses the medical manipulator according to claim 1, wherein the controller is configured to fix a predetermined number of axes of the multiple-degree freedom arm on a base side and to determine the insertion posture which is realized by applying rotation of an unfixed axis (the multiple degree of freedom arm can be moved to any direction in space to fix any number of axes of movement of the arm in any direction so desired since the arm can move in XYZ directions, i.e. the base point of the arm can be configured to have six degrees of freedom and can also be configured to have five degrees of freedom indicating that one degree of freedom has been fixed; 0034); and
wherein the controller is configured to fix the predetermined number of the axes and to control movement to realize the insertion posture by rotating the unfixed axis (the base point of the arm can be configured to have six degrees of freedom and can also be configured to have five degrees of freedom indicating that one degree of freedom has been fixed so as to realize the insertion posture by rotating the unfixed axis, i.e. any degree of freedom can be fixed or rotated to realize an insertion posture; 0034-0036).
Regarding claim 11, Zhao et al discloses a medical manipulator comprising:
102, figs. 1&2; sec 0020; multiple degree of freedom arm or instrument 104 or catheter 202; sec 0031, 0032), which can be mounted with a medical instrument (sensors, tracking, navigation systems, end effector, etc; fig. 2; sec 0033, 0034, 0043);
a master arm (112, fig. 1) configured such that an operator instructs the multiple-degree freedom arm 102 to make a movement of the medical instrument (sec 0020, 0021);
a memory configured to retain (see prior art sec abstract, 0006, 0025, 0027, 0044, 0070; i.e. the processor before or during a procedure records anatomical passage ways of the instrument, which passage way includes an orifice for inserting a medical instrument) an insertion port position (orifice, sec 0031) indicating a spatial position (i.e. XYZ, sec 0031) of an insertion port for inserting the medical instrument mounted in the multiple-degree freedom arm into a human body (figs 1, 2; sec 0031, 0033, 0034, 0043);
an input device (116, fig. 1) configured to receive an instruction by a user [unit 116 receives an instruction for determining the insertion posture from the user (s); sec 0020, 0021, 0028]; 
a controller (controller system 116; sec 0031) configured to determine an insertion posture of the medical instrument so as to cause an extended line of a major axis (medical instrument can be inserted in three degrees of linear motion i.e. either linear in the X or Y or Z or combined; sec 0031) of the medical instrument to pass through the spatial position indicated by the insertion port position (the medical instrument or manipulator has links controlled by motors to take different postures in XYZ space such that the controller can insert the medical instrument into the orifice or insertion port in three degrees of linear motion, sec 0031; figs. 1, 2), based on the instruction of the user via the input device 116, and configured to control the the controller controls the motors to move the links of the medical instrument in XYZ space to the determined insertion posture; sec 0031); and
wherein the controller is configured to control the multiple-degree freedom arm so as to move a distal end portion (104, fig. 1) of the medical instrument to spatial coordinates (i.e. XYZ, sec 0031) instructed by the operator via the master arm 112 while maintaining a state where the medical instrument passes through the insertion port position (fig. 1; sec 0020, 0021).
Zhao mentioned a display, but did not particularly indicate that the display was a touch panel display.  However Shimada teaches of:
an input device including a touch panel display 17a (figs. 1-52; sec 0063-0065) configured to receive an instruction by a user (sec 0064, 0065); and 
a controller (15 A&B, fig. 1) configured to determine an insertion posture of a medical instrument (11, sec 0064) so as to cause an extended line of a major axis of the medical instrument 11 to pass through a spatial position indicated by the insertion port position (figs 4a&b; sec 0064, 0071-0074, 0076) based on the instruction of the user via the touch panel display, and configured to move a multiple-degree freedom arm (sec 0077-0081) so as to realize  the determined insertion posture (sec 0064, 0065, 0084-0097).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Zhao as taught by Shimada for the purpose or versatility e.g. to be able to use a touch panel and other input devices to not only view images of an operation site (as in Zhao), but to also control a robotic device using the touch panel and other input devices.  



Regarding claim 12, Zhao et al discloses a method for aligning a medical instrument to an insertion posture by a medical manipulator 102 (sec 0020), wherein the medical manipulator includes a multiple-degree freedom arm (104, figs. 1&2; sec 0020; multiple degree of freedom arm or instrument 104 or catheter 202; sec 0031, 0032) which can be mounted with a medical instrument (sensors, tracking, navigation systems, end effector, etc; fig. 2; sec 0033, 0034, 0043), and a memory (see prior art sec abstract, 0006, 0025, 0027, 0044, 0070; i.e. the processor before or during a procedure records anatomical passage ways of the instrument, which passage way includes an orifice for inserting a medical instrument), the method comprising:
teaching an insertion port position indicating a spatial position of an insertion port for inserting the medical instrument (see prior art sec abstract, 0006, 0025, 0027, 0044, 0070; i.e. the processor before or during a procedure records anatomical passage ways of the instrument, which passage way includes an orifice for inserting a multiple degree of freedom medical instrument into the human body) mounted in the multiple-degree freedom arm into a human body (see prior art sec abstract, 0006, 0025, 0027, 0044, 0070; i.e. the processor before or during a procedure records anatomical passage ways of the instrument, which passage way includes an orifice for inserting predefined postures of a multiple degree of freedom medical instrument into predefined ports in the human body);
storing the insertion port position to the memory (see prior art sec abstract, 0006, 0025, 0027, 0044, 0070; i.e. the processor before or during a procedure records anatomical passage ways or ports of the instrument, which passage way includes an orifice for inserting a multiple degree of freedom medical instrument into the human body);
determining an insertion posture (the controller controls the motors to move the links of the medical instrument in XYZ space to the determined insertion posture, the medical instrument can be inserted in three degrees of linear motion i.e. to coincide with the linear  X or Y or Z or axis or lines or a combination thereof of the XYZ axes; sec 0031sec 0031) of the medical instrument so as to cause an extended line of a major axis (medical instrument can be inserted in three degrees of linear motion i.e. either linear in the X or Y or Z or combined; sec 0031) of the medical instrument to pass through the spatial position indicated by the insertion port position (the medical instrument or manipulator has links controlled by motors to take different postures in XYZ space such that the controller can insert the medical instrument into the orifice or insertion port in three degrees of linear motion, sec 0031; figs. 1, 2); and
moving the multiple-degree freedom arm to the determined insertion posture (the controller controls the motors to move the links of the medical instrument in XYZ space to the determined insertion posture; sec 0031).
Zhao mentioned a display, but did not particularly indicate that the display was a touch panel display.  However Shimada teaches of:
a method for aligning a medical instrument to an insertion posture by a medical manipulator (figs 4a&b; sec 0064, 0071-0074, 0076), wherein the medical manipulator includes a multiple-degree freedom arm (sec 0077-0081) which can be mounted with a medical instrument (11, sec 0064), a touch panel display (17a ; figs. 1-52; sec 0063-0065) configured to receive an instruction by a user (sec 0064, 0065), the method comprising:
sec 0064, 0065, 0077-0081, 0084-0097).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Zhao as taught by Shimada for the purpose or versatility e.g. to be able to use a touch panel and other input devices to not only view images of an operation site (as in Zhao), but to also control a robotic device using the touch panel and other input devices.  
Regarding claim 13, Zhao et al discloses the method according to claim 12, wherein the teaching step is performed by coinciding a distal end portion of the medical instrument with a trocar position of a patient (end of 104 is coincided with trocar position of body before the distal end of 104 is inserted into the body, fig. 1) in a manual manner (sec 0031 recites non-servo control links indicating that links can be controlled in a manual manner such that before and during the medical procedure the posture of the links are configured as desired and stored, hence meeting the teaching step; 0006, 0025, 0027, 0044, 0070) and calculating a three-dimensional coordinates of the distal end portion (the controller controls the motors to move the links of the medical instrument in a calculated XYZ space); and
the storing step is performed by storing a calculated result to the memory as the insertion port position (see prior art sec abstract, 0006, 0025, 0027, 0044, 0070; i.e. the processor before or during a procedure records anatomical passage ways or ports of the instrument of a calculated XYZ coordinate space, which passage way includes an orifice for inserting a multiple degree of freedom medical instrument into the human body).
Regarding claim 14, Zhao et al discloses the method according to claim 12, wherein the medical manipulator comprises a master arm (112, fig. 1) configured such that an operator 
causing the multiple-degree freedom arm to follow an operation of the master arm (sec 0020, 0021). 
Regarding claim 15, Zhao et al discloses the method according to claim 14, further comprising: 
moving a distal end portion (end portion of 104, fig. 1) of the medical instrument to spatial coordinates (i.e. XYZ, sec 0031) instructed by the operation of the master arm 112 while maintaining a state where the medical instrument passes through the insertion port position (fig. 1; sec 0020, 0021). 
Regarding claim 16, Zhao et al discloses the method according to claim 15, wherein the moving step is performed by moving the distal end portion (end portion of 104, fig. 1) of the medical instrument to spatial coordinates (i.e. XYZ, sec 0031) instructed by the operation of the master arm (112, fig. 1) while maintaining a state where the medical instrument passes through the insertion port position and an insertion amount of the medical instrument with respect to the insertion port position does not exceed a maximum insertion amount (an insertion amount of the medical instrument 104 with respect to the insertion port position does not exceed a maximum insertion amount is shown fig. 1 shows sec 0020, 0021).
Regarding claim 17, Zhao et al discloses the method according to claim 15, wherein the moving step is performed by moving the distal end portion (end portion of 104, fig. 1) of the medical instrument to spatial coordinates (i.e. XYZ, sec 0031) instructed by the operation of the master arm while maintaining a state where the medical instrument passes through the insertion port position and an insertion amount of the medical instrument with respect to the insertion port an insertion amount of the medical instrument 104 with respect to the insertion port position does not exceed a maximum insertion amount is shown fig. 1 shows sec 0020, 0021).
Regarding claim 18, Zhao et al discloses the method according to claim 14, wherein the teaching, storing (sec 0031 indicates that before and during the medical procedure the posture of the links are configured as desired from one position to another position and stored, hence meeting the teaching and storing step; 0006, 0025, 0027, 0044, 0070) and moving steps (moving step involves moment of the end portion of 104, fig. 1 in the XYS space any time as desired) are performed before the causing step (causing step involves multiple-degree freedom arm to follow an operation of the master arm sec 0020, 0021; this step can be done at any time as desired, whether is it before or after the moving step since the surgeon control the arm at will i.e. anytime). 
Therefore, since the surgeon can perform the teaching, storing, moving, and causing steps at any time it clear that the surgeon can perform the teaching, storing, moving, and causing steps in that order.
Regarding claim 19, Zhao et al discloses the method according to claim 12, wherein the medical manipulator comprises at least one input devices 116 configured to receive an instruction from the user [unit 116 receives an instruction for determining the insertion posture from the user (s); sec 0020, 0021, 0028]; and
wherein the storing step is performed by storing the insertion port position to the memory based on the instruction of the input device (see prior art sec abstract, 0006, 0025, 0027, 0044, 0070; i.e. the processor before or during a procedure records anatomical passage ways of the instrument, which passage way includes an orifice or insertion port for inserting a medical instrument; these are done under instruction from the input device 116).
Regarding claim 20, Zhao et al discloses the method according to claim 12, wherein the medical manipulator comprises at least one input devices 116 configured to receive an instruction from the user [unit 116 receives an instruction for determining the insertion posture from the user (s); sec 0020, 0021, 0028]; and
wherein the moving step (involves moving the end portion of 104, fig. 1) is performed by the multiple-degree freedom arm to the determined insertion posture based on the instruction of the input device (the multiple degree freedom arm is attached the end portion of 104, the multiple degree freedom arm moves based on instruction from 116 to a determined insertion posture so that the end portion moves to the insertion position into the human body; sec 0020, 0021).

Response to Arguments
Applicant’s arguments with respect to claims have been considered, but are moot in view of newly cited prior art Shimada and further because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art (US 20130331861, 20140309660, and 20090112316) made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571 270 3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/RONNIE M MANCHO/Primary Examiner, Art Unit 3666